DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “One or more machine-readable media including instructions stored therein that…”
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a machine readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
Applicant’s specification recites at paragraph [0314] “Such machine-readable storage media may include, without limitation, non-transitory, tangible arrangements of articles manufactured or formed by a machine or device, including storage media such as hard disks, any other type of disk including floppy disks, optical disks, compact disk read-only memories (CD-ROMs), compact disk rewritables (CD-RWs), and magneto-optical disks, semiconductor devices such as read-only memories (ROMs), random access memories (RAMS) such as dynamic random access memories (DRAMs), static random access memories (SRAMs), erasable programmable read-only memories (EPROMs), flash memories, electrically erasable programmable read-only memories (EEPROMs), phase change memory (PCM), magnetic or optical cards, or any other type of media suitable for storing electronic instructions”, paragraph [0315] “Accordingly, embodiments of the present disclosure also include non-transitory, tangible machine-readable media containing instructions or containing design data, such as Hardware Description Language (HDL), which defines structures, circuits, apparatuses, processors and/or system features described herein. Such embodiments may also be referred to as program products”
Although the specification does mention “non-transitory, tangible machine readable media”, it does not define “machine-readable media” to be non-transitory nor does it exclude it from being transitory.
When the broadest reasonable interpretation of a claim covers transmission media or signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 19, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizlo et al. (US 2019/0272159) (hereinafter Pizlo) (published September 05, 2019) in view of Bragagnini et al. (US 2011/0109431) (hereinafter Bragagnini) (published May 12, 2011).
Regarding Claims 1, 20, and 24, taking claim 1 as exemplary, Pizlo discloses a processor, comprising: a register to store a first encoded pointer for a first memory allocation for an application, wherein size metadata is stored in first bits of the first encoded pointer and first memory address data associated with the first memory allocation is stored in second bits of the first encoded pointer; and
“The geometric 64-bit capability pointer system 200 includes a 64-bit pointer 210 having a base address region 211 and a size index region 213. In one embodiment, the 64-bit pointer 210 additionally includes a permissions region 215. The base address region 211 is a 48-bit region that defines the base address (e.g., lower boundary 221) of a memory allocation within a virtual address space 220” (Pizlo [0026])

“the size index region 213 specifies an allocation size within an index of allocation sizes. The selected size can be used to specify an upper boundary 222 for memory addresses in a virtual address space 220 that can be accessed via the 64-bit pointer” (Pizlo [0028])

circuitry coupled to a memory, the circuitry to: determine a first memory address of a first marker region in the first memory allocation;
“during a load or store operation performed using the 64-bit pointer, the lower boundary 221 and upper boundary 222 can be checked to determine if a given virtual memory address is accessible. If a given virtual memory address is accessible, the type of access can be checked against permissions defined in a permissions region 215 for the 64-bit pointer 210” (Pizlo [0028] the given virtual memory address of the pointer would be the first memory address)

obtain current data from the first marker region at the first memory address;
“If the appropriate capabilities are present, a read 734 can be performed based on the request 732, with the results of the read provided to the instruction execution unit 715 by during an operand exchange performed by an operand exchange unit 724” (Pizlo [0046])

But does not explicitly state compare the current data to a reference marker stored separately from the first memory allocation; and determine that the first memory allocation is in a first state in response to a determination that the current data corresponds to the reference marker.
Bragagnini discloses compare the current data to a reference marker stored separately from the first memory allocation; and 
“the user biometric authentication by biometric identity detection and comparison can be done in a single device providing both for the detection of the individual biometric identity and its comparison with a pre-stored template of the registered user or by way of detection of the individual biometric identity in a device and comparing the same with a pre-stored biometric template of the registered user in a separate device; even more in general, detection of current biometric data, storage of template biometric data and comparison of current data with reference data may occur in three distinct devices” (Bragagnini [0026])

determine that the first memory allocation is in a first state in response to a determination that the current data corresponds to the reference marker.
“If the recognition process is successful (i.e. the user is the only registered user or one of the registered users) biometric device D1 attempts to establish a wireless link with communication device D2 (i.e. the electronic plate of the car) in order to store in it the information about the presence of a registered user on board; such information may be e.g. the identity of the registered user in an appropriate coded form. This communication is done via a secure communication channel by means e.g. of the ZigBee technology. If the recognition process failed nothing happens” (Bragagnini [0070])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the authentication by using current data and a reference in Bragagnini with Pizlo to yield the predictable result of increase in security by needing to authenticate before operations can be performed.
Claims 20 and 24 has similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claim 19, Bragagnini further discloses wherein the reference marker is stored separately from the first memory allocation in one of main memory, cache memory, a register, or a separate storage unit connected to the processor.
“the user biometric authentication by biometric identity detection and comparison can be done in a single device providing both for the detection of the individual biometric identity and its comparison with a pre-stored template of the registered user or by way of detection of the individual biometric identity in a device and comparing the same with a pre-stored biometric template of the registered user in a separate device” (Bragagnini [0026])

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizlo (published September 05, 2019) and Bragagnini (published May 12, 2011) as applied to claim 1 above, and further in view of Pean et al. (US 2013/0080790) (hereinafter Pean) (published March 28, 2013).
Regarding Claim 13, the combination of Pizlo and Bragagnini disclosed the processor of Claim 1, but does not explicitly state wherein to obtain the current data from the first marker region of the first memory allocation is to include: reading encrypted data from the first marker region at the first memory address of the first memory allocation; and performing a decryption operation on the encrypted data to generate the current data, wherein input to the decryption operation includes a tweak, the tweak including the size metadata and at least a portion of the first memory address data in the first encoded pointer.
Pean discloses wherein to obtain the current data from the first marker region of the first memory allocation is to include: reading encrypted data from the first marker region at the first memory address of the first memory allocation; and performing a decryption operation on the encrypted data to generate the current data, wherein input to the decryption operation includes a tweak, the tweak including the size metadata and at least a portion of the first memory address data in the first encoded pointer.
“FIG. 4B is a flow diagram of an exemplary process 450 for decrypting data. The process 450 begins when a memory command (e.g., a read command) is received (at step 452). For example, the encryption/decryption processor 114 can receive a read command that includes a memory address and a data size to be read from the memory address” (Pean [0035])

“A data value stored at the memory address associated with the read operation is decrypted (at 456). For example, the encrypted data value stored in the memory address can be decrypted by the XOR operation using the encrypted memory address (e.g., decrypted data value=encrypted data value XOR encrypted memory address)” (Pean [0037])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the decryption process in Pean with the combination of Pizlo and Bragagnini to yield the predictable results of increasing security by the use of encrypted data in the storage.

Allowable Subject Matter
Claims 2-12, 14-18, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is further directed to the first state indicating overlapping memory allocation each including a keystream that is equivalent to each other and is used for cryptographic operations on respective memory allocations, when included with the other elements recited in the claims which it depends upon is not found in the prior art of record.
Claims 3 and 25 are further directed to preventing access when in the first state, the first state defined in the independent claims is when “the current data corresponds to the reference marker” therefore being defined as when there is a match. The prior art of record is teaching away from this as the match would allow access and not matching would deny access.
Claims 11 is further directed to a specific way to address a region in memory by using the midpoint of a slot defined in memory wherein the slot is aligned with a power of two boundary and sized to contain the first memory allocation, when included with the other elements recited in the claims which it depends upon is not found in the prior art of record.
Claim 14 is further directed to the first state indicating that the memory allocation has not been initialized. The claim from which it depends upon requires determining a memory address within the memory allocation and obtaining current data from that address. When viewing claim 14 the claim would require determining a memory address in an uninitialized memory allocation, obtaining current data within the uninitialized memory allocation, comparing that data with a reference, and having a match to that reference, which is not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136